         Case 1:19-cv-09236-KPF Document 177 Filed 02/26/21 Page 1 of 2

                                                     250 Vesey Street                wmhlaw.com
                                                     27th Floor                      T: 212-335-2030
                                                     New York, NY 10281              F: 212-335-2040




                                               February 26, 2021
VIA ECF and E-Mail

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

       Re:      In re Tether and Bitfinex Crypto Asset Litigation, 19-CV-09236-KPF (S.D.N.Y.)

Dear Judge Failla:

      We represent the Tether Defendants. 1 Yesterday, Plaintiffs’ counsel submitted to this
Court a settlement agreement between the New York Attorney General and certain Tether
Defendants (the “Settlement Agreement”) (Dkt. No. 176). Plaintiffs offer no basis for their
submission other than to “notify” the Court.

        To the extent Plaintiffs thereby seek to influence the Court’s evaluation of the legal issues
currently under consideration in the context of Defendants’ motion to dismiss the Amended
Complaint, the attempt is misplaced for three reasons. First, the Settlement Agreement contains
no admissions by any Tether Defendant and, indeed, is inadmissible under Federal Rule of
Evidence 408 to prove liability. Second, the Amended Complaint itself does not discuss the
Settlement Agreement; and even if it did, such references would be stricken. See Lipsky v.
Commonwealth United Corporation, 551 F.2d 887, 893-94 (2d Cir. 1976) (affirming district
court’s order striking complaint’s allegations concerning consent decree because allegations were
not the result of an adjudication); Dent v. U.S. Tennis Ass’n, Inc., 2008 WL 2483288, at *2
(E.D.N.Y. June 17, 2008) (granting motion to strike on the grounds that settlement agreement with
New York Attorney General was not the product of an adjudication on the merits and therefore
was inadmissible). Third, the Settlement Agreement does not address the substantive issues
presented by the pending motions.

        If the Court so instructs, we would be happy to elaborate, with citation to relevant authority
in further briefing.




1
 The “Tether Defendants” include: iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Holdings
Limited, Tether Operations Limited, Tether International Limited, Tether Limited, DigFinex Inc.,
Ludovicus Jan van der Velde, and Giancarlo Devasini.
   Case 1:19-cv-09236-KPF Document 177 Filed 02/26/21 Page 2 of 2




                                  Respectfully submitted,



/s/ Michael Jason Lee___________                /s/ Jim Walden_________________
Michael Jason Lee                              Jim Walden
Law Offices of Michael Jason Lee, APLC         Walden Macht & Haran LLP
Counsel for the Tether Defendants              Counsel for the Tether Defendants




                                     2
